UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2010 SYMMETRY MEDICAL INC. (Exact name of Registrant as specified in its charter) Delaware 001-32374 35-1996126 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3tate Road 15, Warsaw, Indiana 46582 (Address of Principal executive offices, including Zip Code) (574) 268-2252 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On August 5, 2010, Symmetry Medical, Inc. issued a press release entitled “Symmetry Medical Reports Second Quarter 2010 Financial Results,” in which it announced its second fiscal quarter financial results. A copy of this press release is being furnished as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d) Exhibits “Symmetry Medical Reports Second Quarter 2010 Financial Results,” Press Release issued by Symmetry Medical, Inc. dated August 5, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Symmetry Medical Inc. /s/ Fred L. Hite Date: August 5, 2010 Name: Fred L. Hite Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description “Symmetry Medical Reports Second Quarter 2010 Financial Results,” Press Release issued by Symmetry Medical, Inc. dated August 5, 2010.
